DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. [Hsieh hereinafter, US 11,217,404].
In regard to claim 1, Hsieh discloses [in Fig. 1] a key structure, comprising: a base [110]; a platform [144]; 5a scissor structure [130] movably pivoted between the base [110] and the platform [144]; a heat conducting member [141] disposed on the platform [144]; an elastic member [150] disposed on the base [110] and structurally in contact with the heat conducting member [141] by passing through an opening [144a1] of the platform [144]; and a key cap [142] disposed on the platform [144], wherein the heat conducting member [141] is clamped between 10the key cap [142] and the platform [144].  
In regard to claim 2, Hsieh discloses [in Fig. 1] the key structure according to claim 1, wherein a structural contact area between the elastic member [150] and the heat conducting member [141] is smaller than an area of the heat conducting member [141].  
In regard to claim 3, Hsieh discloses [in Fig. 1] the key structure according to claim 1, wherein a surface of the heat conducting member [141] comprises an anodized layer [col. 4, lines 53-55], and the key cap [142] is transparent [col. 4, lines 46-47].  
In regard to claims 4 and 5, Hsieh discloses [in Fig. 1] the15 key structure according to claim 1, wherein a pattern [P] is present on a surface of the heat conducting member [141], and the key cap [142] is transparent [col. 4, lines 46-47],  wherein the surface of the heat conducting member comprises a coating layer, and the coating layer forms the pattern by laser engraving [col. 4, lines 53-56].
In regard to claim 6, Hsieh discloses [in Fig. 1] the key structure according to claim 1, wherein the heat conducting member [141] is nested on 20an inner surface of the key cap [142].  
In regard to claim 7, Hsieh discloses [in Fig. 1] the key structure according to claim 1, wherein a material of the heat conducting member [141] comprises metal [col. 4, line 34], a material of the key cap [142] comprises plastic [col. 4, lines 46-47].  In regard to the limitation that the key cap is integrally formed with the heat conducting member by insert molding, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been givensignificant patentable weight. 145 USPQ 656 (CCPA 1965). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In combination with other limitations, the elastic member comprising a heat conducting medium layer to transfer the heat transferred to the base to the heat conducting member is neither disclosed nor suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833